As filed with the Securities and Exchange Commission on July 29, 2010 Securities Act File No. 333-138072 Investment Company Act File No. 811-21964 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-2 (CHECK APPROPRIATE BOX OR BOXES) [X]REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ ]PRE-EFFECTIVE AMENDMENT NO. [X]POST-EFFECTIVE AMENDMENT NO. 8 AND [X]REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X]AMENDMENT NO. 10 ROCHDALE CORE ALTERNATIVE STRATEGIES FUND TEI LLC (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) 570 Lexington Avenue New York, New York 10022-6837 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (212) 702-3500 (REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE) Kurt Hawkesworth, Esq. Senior Executive Vice President and General Counsel Rochdale Investment Management LLC 570 Lexington Avenue New York, New York 10022 6837 (NAME AND ADDRESS OF AGENT FOR SERVICE) COPIES OF COMMUNICATIONS TO: Robert S. Schneider, Esq. Darren J. Edelstein, Esq. Kleinberg, Kaplan, Wolff & Cohen, P.C. 551 Fifth Avenue, 18th Floor New York, New York 10176 APPROXIMATEDATE OF PROPOSEDPUBLICOFFERING:As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this form are to be offered on a delayed or continuous basis in reliance on Rule 415 under the Securities Act of 1933, other than securities offered in connection with a dividend reinvestment plan, check the following box. [X] It is proposed that this filing will become effective (check appropriate box): [ ] [X] when declared effective pursuant to Section 8(c) The Registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. Pursuant to Rule 429 under the Securities Act, the Prospectus in this Registration Statement is a combined prospectus and relates to Registration Statement No. 333-138072, as amended, previously field by the Registrant on Form N-2. This Registration Statement constitutes Post-Effective Amendment No.8 to Registration Statement No. 333-138072, and such post-effective amendment shall hereafter become effective concurrently with the effectiveness of this Registration Statement and in accordance with Section 8(c) of the Securities Act. This Registration Statement, and the registration statement amended hereby, are collectively referred to hereunder as the "Registration Statement." ROCHDALE CORE ALTERNATIVE STRATEGIES FUND TEI LLC CROSS REFERENCE SHEET PARTS A AND B ITEM NO. LOCATION IN PROSPECTUS 1.
